Title: Jacob Griswold to Thomas Jefferson, July 1816
From: Griswold, Jacob
To: Jefferson, Thomas


          
            
              SIR,
              NEW-YORK, JULY   1816.
            
            I take the liberty of enclosing to you two copies of Proposals for founding a New Institution for Promoting Useful Knowledge; and, should the Plan meet your approbation, I would most respectfully solicit your patronage and influence in support of the same. Pray, sir, have the goodness to pardon the freedom I use, and to believe, that not merely self-interest has induced me to offer to you and the public a proposition of the kind. I would also beg the favor of you to inform me, in the course of a month from the receipt of this, what are your sentiments respecting the undertaking, and what is the prospect of patronage in your vicinity.
            Should any thing be offered as capital, it may, in the first instance, be put down on the half sheet for pasting up, and afterwards regularly subscribed to a duplicate of the contract contained in the pamphlet; which duplicate can be forwarded whenever desired.
            Wishing prosperity to our rising republic, and being desirous to put forth one hand for the advancement of knowledge, and to add one stone to the edifice of true national glory,
            
              I remain, Sir, respectfully your, and the public’s, most obedient servant,
              JACOB GRISWOLD, Jun.
            
          
          
            Note. Should Stereotype Plates be procured for the Commentary Bibles mentioned in the pamphlet herewith inclosed, the one may be afforded in Numbers for $9, and the other for $18. The Comment of the first is about the length of the Text, and of the other about three times as much. Fine vellum paper of a superior quality, may be procured for the one for $4.50, and the presswork would be $1. The expense in the same respects for the other would be double.
            Those desirous of procuring either of those most excellent Family Bibles, or other books, will do well to furnish some capital, as in this way they may promote an excellent institution, and procure books at a quarter less expense than they otherwise would. The Stereotype Plates possess this peculiar advantage over other type, a set will last good a man’s life-time.—Surely the object is important; why may it not be accomplished?
            
              J. G.
            
          
        